Presentation of the programme of the Portuguese presidency (debate)
I am delighted to welcome the President-in-Office of the Council, the Portuguese Prime Minister, José Sócrates, to the European Parliament.
(Applause)
As always, it is also a pleasure to have the President of the Commission, José Manuel Durão Barroso, with us.
(Applause)
As you can tell from the names, this is a very special line-up. Portugal is at the centre of the European Union. It is a great pleasure to invite the President-in-Office of the European Council, Prime Minister José Sócrates, to take the floor.
President-in-Office of the Council. (PT) Mr President - my dear Mr Poettering, my dear Mr Barroso, honourable Members, at the start of the half-year of the Portuguese Presidency, in the presence of the legitimate representatives of the citizens of Europe, I would like to reaffirm the main guiding principle of this Presidency: the construction of a stronger Europe for a better world.
To this end, we make a clear commitment: we will do everything possible to transcend the period of doubts and uncertainties as to the course the European project should follow. We should like to ask all Members here, in the seat of European democracy, to support us in that common objective.
It is well known that Portugal was not a founder Member State of the European Communities. However, when we restored democracy in our country, in 1974, after 48 years under an authoritarian regime, our principal objective was to join the European Communities, as they were known at the time. We achieved that objective in 1986. On assuming the Presidency of the Council of Ministers of the Union for the third time, I would like to reassure you of the Portuguese Government's determination and its commitment towards promoting and strengthening the values of peace, freedom, solidarity and prosperity that inspired the founder Members in 1957; those values which we, now 27 Member States and almost 500 million citizens, reaffirmed last March in Berlin.
I am confident, honourable Members, that this half-year will see us emerge from the deadlocks and obstructions that have been holding up the European project for too long. The example of the European project is motivating many peoples and countries in various parts of the world, who are the first to ask the European Union to play a more active role in world affairs, and they have difficulty in understanding our hesitations.
I have always considered, and continue to consider, the European project as one of the noblest and most vital political projects of our times. The construction of Europe is important for the European economy, for the promotion of European values and for European citizens. Yet the construction of Europe is an equally important factor in meeting global challenges, taking advantage of the opportunities of these times of change and building a fairer, more stable and more developed world. It is not only the people of Europe who need a strong Europe; the world also needs a Europe with a proactive voice.
Mr President, honourable Members, I think you will agree with me that the success of a Presidency always depends on the clarity of its programme. Our priorities for the next six months are clearly defined: the reform of the Treaties, an agenda for modernising Europe's economies and societies and the strengthening of the role of Europe in the world.
The biggest challenge, of course, lies in pursuing the process of reforming the Treaties, on the basis of the mandate adopted at the last European Council. I have pleasure in commending to you the merits of the strategy and negotiations conducted by the German Chancellor, Angela Merkel, whom we have consistently supported throughout the last six months. I would also like to acknowledge with gratitude the clear positions adopted by Parliament in the Resolution it adopted on the basis of the Barón Crespo-Brok report, which led to an agreement which was reached between the Member States that preserved the core objectives of the Constitutional Treaty and which incorporated the signals given by the French and Dutch referendums.
The progress that was made at the last Europe Council was only possible as a result of the impetus it was given by the European Parliament, which has always maintained a strong, consistent and constructive position in that respect, and never resigned itself to the deadlock at the time.
The agreement reached at the 21 and 22 June European Council took the form of a clear and precise mandate, as Portugal has always considered necessary. We are now in a position to move forward.
I would like to make it clear to Parliament that there is one point on which I have no doubts. The decisive moment was in October 2006 when the Heads of State or Government of the three countries that made up the trio of Presidencies - Germany, Portugal and Slovenia - agreed to prioritise the resolution of the institutional impasse in their programme. At that time, in October 2006, there were few who believed that such an objective was possible. The fact is that that objective is now within our reach.
We therefore approach that task with confidence and should now complete it by transforming the mandate into a new Treaty. I know we are facing a difficult and demanding process of negotiation and reaching agreement. I am naturally prepared for the problems that always arise, especially in the final stages of negotiating processes. I know, however, that we can do it. One thing is clear to me: our mandate is not to change the mandate. Our mandate is to transform that mandate into a Treaty.
The mandate, furthermore, is clear. It is clear as to which parts of the previous Constitutional Treaty must be abandoned, as to what should be retained in the Reforming Treaty and as to what innovative new aspects should be added to the Treaty of Nice.
The best thing we can do, honourable Members, is to take advantage of the political momentum. We have to move quickly. This is why I decided to open the Intergovernmental Conference on 23 July, separately from the General Affairs and External Relations Council. On the same day, we will be distributing a draft Treaty drawn up on the basis of the detailed instructions in the mandate.
In the course of the same week we shall be holding meetings with legal experts to examine the text and identify any potential difficulties. The informal meeting of Foreign Ministers on 7 and 8 September will be used to take stock of how this is progressing. We intend to play an active role in ensuring that agreement on the Treaty can be reached during the informal European Council in Lisbon on 18 and 19 October. That is our objective and I think you will agree with me that this timetable is closest to the spirit and desire of all the European institutions and also the one that will best serve the interests of the Union.
I am relying on the European Parliament to achieve that objective. That, furthermore, is why I have argued that Parliament should have three representatives at the Intergovernmental Conference, and not two as on previous occasions, thus ensuring greater representation for this House.
For the same reason, moreover, I am also going to propose that, whenever the Intergovernmental Conference is attended by Heads of State or Government, Parliament be represented by its President.
I know I can rely on all the institutions to contribute. I am grateful to the European Commission and the Central European Bank for issuing their opinions promptly.
I am grateful to Parliament for its efforts in ensuring that its opinion could also be adopted today, thus fulfilling the necessary conditions to enable the Intergovernmental Conference to begin this month as well.
I know I can rely on the willingness and commitment of all the Member States. This is a moment of convergence when all the institutions come together so that a prompt decision on the Treaty can provide a clear sign of Europe's confidence and determination to make progress in its project.
Madam President, honourable Members, the reform of the Treaties is still only one of the tasks facing the Union in the next six months and I should like, if I may, to take a few minutes to talk to you about some other extremely important issues within the Union. Apart from institutional matters, the citizens of Europe are demanding answers to questions that directly relate to their everyday lives, in which they recognise that Europe must produce practical results that make a difference and help improve their living conditions. I believe no one is in any doubt that Europe must invest further in modernisation.
Just over seven years ago, António Guterres, then Prime Minister of Portugal, came to this House to present the Lisbon Strategy. Up to now, that Strategy has been the road map for the modernisation of the European economy and society.
I therefore have particular pleasure in telling you that the 'Lisbon Strategy' will once again be at the heart of our plans. The strategy defined in 2000 with a view to strengthening competitiveness and social cohesion, by investing in knowledge and innovation, is still the right way forward and still has the support of the main European political forces.
What we shall be doing is actively to contribute to a new round of the Lisbon agenda, which will be adopted in the spring of 2008 during the Slovenian Presidency. We shall prepare for that new round by maintaining the balance between the three components of that agenda, namely the economic, social and environmental components.
The review of the internal market will enable us to place the accent on the business competitiveness, on opening up the markets, on eliminating context costs, and on the role the cultural industries can pay in terms of job creation, economic growth and innovation.
The next half-year will also be particularly relevant as regards political, energy and environmental options, and, on those matters, Europe can have only one objective: to continue to take the lead in environmental issues and, in particular, in the fight against climate change.
We shall therefore meet the objectives of promoting the debate on a technological plan of action for energy and the environment, and will emphasise the role of biofuels, particularly in the context of the report that emerged from the first summit meeting between the European Union and Brazil.
We wish to give the social dimension of the 'Lisbon Strategy' the visibility and relevance it deserves. Ten years after the launch of the 'European Employment Strategy', it seems essential to us to encourage a debate on the best ways of coordinating employment policies, with a view to boosting the creation of sustainable jobs in a context of global competition. This line of action pursued by the Portuguese Presidency will be closely linked with the training of human resources, the reconciliation of work and family life and the fight against poverty and exclusion.
The European social model, with its well-known diversity, requires us to reflect together on the sustainability of pension and retirement systems, and also to identify the reforms that are necessary in the labour markets and systems of protection against social risks. In that context, the aim of our debate on so-called 'flexicurity' should be to find integrated and balanced solutions, which should be reflected in general shared principles at European level that take account of the diverse social conditions in the various Member States.
Honourable Members, for the Portuguese Presidency, one of the basic core values of the European project lies in the interface between freedom and security. In that context, one of the Presidency's priorities will be to strengthen police and judicial cooperation in the fight against terrorism and crime.
Terrorism remains one of the greatest threats to international peace and security. Democracies are not afraid of terrorism and know how to stand firm in the face of that threat. If there is a good example of that firmness it was provided last week by the British Government, to which I should like to pass on a message of solidarity from all the countries in the Union.
The fight against terrorism must therefore remain a common objective for all the Member States, because only European cooperation will make it possible to prevent, protect ourselves against and combat terrorism.
The Portuguese Presidency will work to implement ongoing initiatives under the EU strategy against terrorism, the action plan to combat terrorism and the continued implementation of the strategy to prevent the radicalisation and recruitment of terrorists, which will be reviewed during the next six months.
We therefore consider it urgent to find a replacement for Mr De Vries and define the resources and the mandate that will enable his replacement to perform his or her duties effectively.
Honourable Members, history has taught us that there is no freedom without security. This is why the Union's security policy is also essential in order to preserve the open and tolerant nature of European societies.
It is therefore a source of pride for me to say that it was Portugal that suggested, and it was also a Portuguese company that designed SIS-ONE4ALL, the technological solution whereby the new Member States could become full members of the Schengen area and whereby borders with those countries are to disappear at the end of the Portuguese Presidency.
We shall thus fulfil one of the greatest wishes of those citizens: freedom of movement of persons in Union territory.
Honourable Members, I should also like to say a few words about immigration policy. We shall give special attention to this issue during our Presidency. Europe today is an area that welcomes millions of immigrants who live, work and bring up their children here, and whose contribution is essential to European economic growth.
We must therefore draw up a European immigration policy based on prevention of illegal immigration, but also one of including and integrating legal immigrants and of effective cooperation with their countries of origin, one that can regulate migratory flows to our mutual benefit.
Only a policy effective in both the country of origin and the country of destination, one that addresses both the causes and the effects, will be capable of dealing with the scale of the phenomenon in a manner compatible with our values and responsibilities.
Mr President, honourable Members, the current international situation is creating special responsibilities for the European Union and I should now like to speak to you about the European Union foreign policy agenda under the Portuguese Presidency. The citizens of Europe are unequivocal in their demand for us to take an active role on the international stage, based on the values of international law, mutual respect, dialogue and cooperation. Similarly the international community expects the Union to play a committed and consistent role in major international affairs.
In the second half of 2007, there are decisions on delicate world issues that cannot be put off - the future of Kosovo, the nuclear dossier on Iran, the humanitarian crisis in Darfur. There is to be a series of especially important bilateral summits, with India, China, Russia and Ukraine. Relations with the United States, in the context defined by the Washington Summit, which took place under the German Presidency, will be monitored as closely as one would expect of such strategically important relations.
In all cases, we will be equal to our responsibilities as holders of the Presidency, and will work closely with Javier Solana, High Representative for External Policy, and the European Commission.
I should like to draw your attention to three initiatives with which we are closely linked and which deserve special emphasis: the EU-Brazil Summit, which has already taken place, the EU-Africa Summit and Euro-Med meetings.
In this first week of the Presidency, we have already held the Summit with Brazil with the aim of moving relations to a higher level of mutual understanding and close cooperation, at all levels. This initiative is particularly dear to the Portuguese, as we share our language and much of our culture and history with Brazil. We are seeking to create the political conditions whereby, as is happening with other emerging economic powers, a formal relationship of mutual benefit to Europe and Brazil may be created, which will in turn help us achieve the kind of relations we should like to enjoy with Latin America as a whole.
Closer ties with Brazil will also bring practical results in terms of our response to global challenges. Last week's summit with President Lula has also made it possible to keep open a window of opportunity, which we must now make the most of in the Doha Round negotiations, and we shall do everything possible to support the European Commission in that context. I am among those who take the view that the Doha Round negotiations represent an important factor in regulating globalisation and that the conclusion of the negotiations will be highly positive. This should continue to be a priority for the European institutions.
The EUROMED ministerial meetings form part of a series of negotiations, including what are known as the Barcelona Process and the New Neighbourhood Policy. These meetings serve to highlight the importance we attach to reviving the crucial political debate with our partners to the south of the Mediterranean. We share common concerns and are facing challenges relating to development and social cohesion that emphasise the growing interdependence of the two sides of the Mediterranean, and we are convinced that we can help overcome certain obstacles in essential areas such as the management of migratory flows and the potential contribution of diasporas to their countries of origin, with the support and commitment of the European countries and the relevant international institutions.
Finally, we propose to hold a second EU-Africa Summit, having been behind the previous Summit in Cairo in 2000, which, as you will recall, took place under a Portuguese Presidency. Without overlooking certain difficulties that will have to be overcome, we are convinced that there is no justification for the fact that no meeting of this kind has been held at the highest level for more than seven years, when it comes to two continents with such close historical ties and that are so interdependent in today's world.
Portugal is in a particularly good position to take on this responsibility and is very much counting on the African Union and all European and African countries to ensure that this Summit offers a chance to revive dialogue and cooperation on matters of the greatest common interest. We shall therefore take on the task of defining a new strategic partnership between the European Union and Africa aimed at sustainable development, ensuring peace, fighting endemic diseases and maintaining a balanced partnership in the management of migratory flows, to our mutual benefit.
Mr President, honourable Members, this is our agenda, which I have briefly described to you. I am aware that we are holding the Presidency at a time when the international situation is extremely delicate and that we have been ambitious in the definition of our own objectives. We know that Presidencies on their own do not resolve all the problems that arise, but we also know that we can make a difference if we adopt clear objectives, if we are humble in the way we pursue them and if we demonstrate the will to reach the necessary consensus.
Many European philosophers define today's world with the prefix 'post' - post-democratic, post-modern or post-industrial - it is for them a 'post' world. All that this concept really means is that we are living in a world of change, accelerated change, and we do not yet fully understand what we see happening.
Amidst all these uncertainties and unknown factors, however, we believe one thing is certain: in a changing world the worst mistake is to stand still. That is a mistake that Europe must not make. Honourable Members, our firm proposal is to ensure that Europe does not stand still and to advance the European project in the cause of creating a better world.
(Applause)
Mr President-in-Office of the Council, thank you for the presentation of your programme. The applause shows how well it has been received here in the European Parliament. Above all, we would like to thank you for making it clear that the European Parliament will be represented at all levels of the Intergovernmental Conference. You personally have always supported that approach, which guarantees that the European Parliament will be able to give its approval to convening an Intergovernmental Conference. We in the European Parliament also have great expectations for our work with the Council General Secretariat.
I would now like to invite the President of the Commission, José Manuel Durão Barroso, to address the House.
President of the Commission. (PT) Mr President, Prime Minister, honourable Members, I should like first of all to extend a very special greeting to the Prime Minister of Portugal at the start of the Portuguese Presidency. The programme outlined for the Portuguese Presidency is ambitious and demanding, and the Intergovernmental Conference will naturally occupy a prominent place, particularly until the European Council meeting in October, but the Portuguese Presidency involves more than the very important issue of the Treaty. Other tough assignments include foreign relations, with important summit meetings being held with many of our partners, the relaunched Lisbon Agenda for Growth and Employment, and innovation.
Yesterday the Commission adopted its opinion for the Intergovernmental Conference (IGC). As I have already stated in this House, the IGC about to begin will be of a very different kind from its predecessors. Thanks to the work that has already been done, to the efforts, in particular of the German Presidency, which I would also like to commend, and to the fact that we have been able to make such clear progress, we can say that the degree of detail in this mandate is unprecedented. Never has an IGC begun with such a precise mandate. In certain areas, in fact, that mandate adopts the wording of the 2004 IGC, while in others it uses highly-developed legal and technical language. As a result of that degree of precision, we can now say that the central question is no longer about its political substance, since that was essentially resolved when we met in the European Council, but rather about keeping faithfully to the content of the mandate.
We therefore need to be clear on this. I want to make the position of the Commission clear: we fully support the mandate and consider that the issue does not need to be discussed again. The crux of the matter, as Mr Sócrates has told us, is to transform the mandate into a Treaty. It is not to create a new mandate. That would be very much a backward step, and in my view, it would be inconceivable for us to go back on what has unanimously been agreed. It would be a sign of a serious lack of confidence if we were now to try to renegotiate a mandate to which everyone has agreed. It is impossible to build a strong Europe without confidence in the value of the commitments we have made.
It is also true that, from the Commission's point of view, the mandate is neither ideal nor perfect. On many points we would have been more ambitious. Nobody finds the mandate absolutely ideal, and that is how the European project works and has always worked. Since 1957, our integration project has always moved forward by means of political compromise and not with ideal solutions. That is once again how it will be. Nor should we forget that the agreement we reached at the European Council was hard won, based as it was on a delicate political compromise. Our responsibility is to maintain that compromise at the IGC, all the way to final ratification.
The Commission fully supports the Portuguese Presidency's intention to hold a short, condensed IGC. It will begin on 23 July and, if all goes well, and we shall do everything in our power to ensure that it does, it may be concluded at the informal European Council in October. The Commission does, however, reserve the right to express its opinion on positions and proposals of governments of Member States during the IGC and, in particular, we shall be vigilant to ensure that the mandate is duly fulfilled. We think it is our duty to do so.
Mr President, Prime Minister, honourable Members, as we have already mentioned, the Portuguese Presidency goes beyond this vital matter of the Treaty and I am pleased to note that the Prime Minister and President of the Council intends to give particular attention to the Lisbon Strategy. The Lisbon Strategy for Growth and Employment, which we collectively relaunched in 2005, is now producing some quite encouraging results. Unemployment in the European Union has fallen from 10% in the mid-nineties to 7% last June.
Our analyses prove that structural unemployment is also falling, which is fairly encouraging for Europe in the medium and long term. Our data also show that there has been a 50% increase in women's employment. These figures are most welcome in a Europe we want to make more competitive, fairer and more inclusive.
Economic growth has also reached its highest levels since 2000, in a context of the higher potential and growth of the European economy, which leads us to believe that the recent growth is structural and not merely cyclical. It is fair to say that this progress is largely due to the reforms inspired by the relaunched Lisbon Agenda for Growth and Employment. The fact is that, by giving the various governments of the Member States a common reform framework, Europe is facilitating, supporting and strengthening precisely that movement to reform which, admittedly at varying speeds and with different scopes, all European governments have been implementing in one way or another.
It is therefore appropriate to emphasise here that the much-maligned Lisbon Strategy is a crucial factor in the economic and social modernisation of Europe. The fact is, however, that there is no room for complacency. There is still a lot to do to make the European economy more competitive and European society fairer. In particular, we must increase the contribution of innovation to economic growth. I know this is one of the priorities of the Portuguese Presidency and this is something I applaud. Innovation is the driving force behind the triumvirate of the Energy Technology Plan, the European Technology Institute and the first Innovation and Technology Community, which we intend to see specifically targeted at energy issues and the fight against climate change, and which we hope will be launched during the Portuguese Presidency. This is the clearest example that the relaunched Lisbon Strategy is seeking to connect the different aspects, such as this key central aspect of the fight against climate change and energy security. To achieve success in that area, we must do more in the field of innovation and that is why I am pleased to note that the Portuguese Presidency intends to include innovation as an essential topic at the December European Council. Education, scientific research and innovation are essential elements of the European society we want to build in response to the most pressing concerns and challenges posed by this new century.
To achieve the objectives we have set in the context of European energy and climate policy, we have prepared an ambitious and consistent strategy to ensure sustainability, security of supply and European competitiveness. It should be emphasised, however, that for the success of that strategy we must warmly applaud the conclusions of the March European Council, which mark a turning point in the history of energy and the fight against climate change.
In order to achieve results now we must step up our efforts in the areas of scientific research, technological development and innovation. The technological plan in the area of clean energy technologies is a cornerstone of that strategy. The creation of the European Institute of Technology, which is now so well received in the European Parliament, also constitutes an essential means of increasing European competitiveness by mobilising efforts on a European scale and better liaison between knowledge and innovation.
Mr President, Prime Minister, ladies and gentlemen, as the Commission states in the opinion we adopted yesterday, the reforming Treaty will reinforce the capacity for action of the Union in external relations, which is highly symbolic: two of the central pillars of the Portuguese Presidency are institutional reform and the Union's external relations. The active cooperation between the Presidency and the Commission in this latter field is obvious. Last week, Mr Sócrates and I myself went to the final session of the African Union Summit in Accra, and on the following day we attended the first EU-Brazil Summit.
With Brazil, our latest strategic partner, we share an ambitious agenda that includes energy, mainly biofuels, which we want to be sustainable, the fight against climate change, and trade relations. In the case of international trade, we have made a very strong appeal to President Lula to reach an agreement at the Doha negotiations. The Commission emphasises the commercial importance of Doha because trade drives economic growth and development. Trade has lifted millions out of poverty in Asia and it can go on doing so, not only in the Asian countries, but also in South America and Africa.
International trade must, however, be based on multilateral rules and institutions and the European Union has a vital role to play in the consolidation of international rules and governance. Doha is therefore an essential issue. It has to do not only with trade, although trade is important in itself; it has to do with our multilateral vision. We cannot actively support multilateralism and then defend unilateralism when it comes to trade. We also need to make progress on this matter because it is not only an agenda for trade, it is an agenda for social development, an agenda that can strengthen our links with developing countries.
In the case of Africa, the strategic partnership between Europe and Africa is also essential for international stability. The EU is the main source of financial, economic and technical aid for Africa. Europe is the major trading partner of the African continent, importing more than all the other G8 countries. From the beginning of its mandate, the Commission I have the honour of chairing has made relations with Africa one of its most urgent priorities. For example, the Commission has opened its first EU history college outside Europe in Addis Ababa, where we held a working meeting with the Commission of the African Union. Yet there is still much to be done in relations between Europeans and Africans. The imminent EU-Africa Summit, to be held under the Portuguese Presidency, is a unique opportunity to set an ambitious agenda, including practical issues such as energy, migration, the fight against climate change and, obviously, democracy and human rights. We have a duty to talk with our African partners about issues of democracy, human rights and governance. We have talked with the rest of the world, it would be incomprehensible for us not to talk with Africa. There are, admittedly, certain political and diplomatic problems to be resolved, but those problems, the relevance of which we have to acknowledge, cannot and must not become obstacles to an essential strategic partnership for the future of globalisation. Africa and Europe must work together.
I have said more than once that the EU has a mission for the 21st century, namely the promotion of justice, freedom and solidarity throughout the world. The EU cannot and must not be a group of countries dedicated to looking inwards. It can and must be a force for reform and stability in the world, and for the defence of European interests and the promotion of European values. We are a community of values, particularly the values of freedom and solidarity. The African continent is undoubtedly a region that needs our support and commitment. The European Union cannot close its eyes to the drama that is being acted out so close to it.
Before I finish, I should like to wish the Portuguese Government every success and reaffirm the Commission's absolute willingness to work with the Presidency. I may say that I have total confidence in the ability of Portugal - a country that has proved its commitment to Europe - of the Portuguese Government and authorities, and of all the country's political forces to work for Europe. We share with the Portuguese Presidency the excellent slogan it has chosen for this period: a stronger Europe for a better world. Together we shall succeed in working to this end.
(Applause)
Mr President, Mr Sócrates, Mr Barroso, ladies and gentlemen, my group welcomes the Portuguese Presidency's ambitious motto: 'A stronger Union for a better world'. By making its will to build central to its mandate, the Portuguese Presidency is following the German Presidency's lead. And by capitalising on the dynamism of Mrs Merkel's achievements, you will show, Mr Sócrates, that a Presidency's success depends on its having a strong political will and a strategy of convergence on ambitious, but realistic, priorities.
Your success will also depend on your cooperating with this Parliament. Involve us very closely in your work and your decision-making.
As far as the Group of the European People's Party (Christian Democrats) and European Democrats is concerned, institutional reform, the security of our fellow citizens, the pursuit of the internal market and the consolidation of growth are the crucial aspects of your Presidency. The agreement reached on 21 and 22 June takes up the bulk of the advances contained in the previous text. If the Member States ratify it by spring 2009, Europe will finally be able to make effective, transparent and democratic decisions in areas such as security, growth, energy, climate change and demographics.
Going back on the commitments made would be to regard the European Union as a house of cards: one card fewer and the whole house collapses. As far as our group - and in particular Mr Brok who will represent it - are concerned, the Intergovernmental Conference must be devoted to the legal finalisation of the revised treaties and should be concluded, as you wish, Mr Sócrates, in time for the European Council in the autumn.
Mr Sócrates, while a stronger Union for a better world motivates your work, you cannot overlook the security of our fellow citizens, and you have spoken of this matter at length this morning. The terrorist acts in the United Kingdom and elsewhere in Europe and the breaking of the ceasefire by ETA worry us and call for Europe-wide anti-terrorist coordination. Mr Sócrates, I am aware of the Member States' reluctance to cooperate in this area. The 'every man for himself' principle must be eradicated; it is the security of the people of Europe that must prevail. Faced with international crime, terrorist cells, the complexity of the networks and the sophistication of the methods used, not least regarding migration, we are in danger of being caught up and we have a duty to act immediately. The vacancy of the post of EU anti-terrorist coordinator is unacceptable. Thank you for your commitment.
Mr Sócrates, let us show the same determination on the subject of our security as we do on climate change and energy. The victims of the terrorist attacks require us to stand united. Under your leadership, we expect more cohesion and the Member States to be more involved in an effective anti-terror coordination model.
With regard to the other priorities such as the pursuit of the internal market and the consolidation of growth, our fellow citizens will only adhere to the European ideal if they can see that our social model, the free movement not only of persons, goods and capital, but also of services, and the promotion of education, training and innovation, are reflected in so many tangible improvements in their everyday lives.
Becoming the world's most advanced economic area means having political will and courage. Portugal dared to have the Lisbon Strategy. The opportunity has been given to it to provide the best 'after-sales' service. We value both the social and the economic dimension of European integration.
Mr Sócrates, we hope, like you do, that progress will be made with Africa on migration issues and that our links with Brazil and the emerging countries will be strengthened. Like you, too, we regard transatlantic relations as one of our priorities. Over the last few months our partnership has taken a big step forward in quality terms; it must now make progress. Firm positions in terms of respect for our values and ongoing dialogue must govern our neighbourhood relations with the Balkans, Ukraine, Belarus and, of course, Russia.
Mr Sócrates, the PPE-DE Group wishes you every success with this stronger Union for a better world that you so earnestly desire. We will support you when it comes to defending the values of peace and solidarity, courage and responsibility.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, President-in-Office of the Council, almost exactly one year ago, on 1 July last year, there was an excellent football match that Portugal won in a penalty shootout after extra time. It was a remarkable game. The Portuguese kept their nerve and every penalty went in. The ball is now in position for our penalty shot. You have said everything there is to say about the Intergovernmental Conference. Now you need to get the ball in the net. From this morning's speech, I suspect that your nerves are as steely as those of the Portuguese football team. If you score this time, in October you will win the trophy.
(Applause)
We are realists, Prime Minister Sócrates: there is not as much in the mandate as we might have hoped, but we accept that no more could have been achieved in the negotiations. However, there is a good deal in the mandate. You need to make it clear to all participants in the Intergovernmental Conference that there can be no going back on what has been agreed.
I have a comment to make to my fellow Member, Joseph Daul, at this point. I have certainly noted that this is the position of the Group of the European People's Party (Christian Democrats) and European Democrats, and I hope that all sections of the PPE-DE Group, right through to the committee chairmen in your group, will take the same view.
(Applause)
The higher the committee, the less I am certain.
Mr President, ladies and gentlemen, what would happen if we went backwards? We would find ourselves in another crisis situation like the one we have just resolved. And if we are in a crisis, President-in-Office, then the laudable objectives you have just described would again be out of our reach. How can we really implement a cohesive Lisbon Strategy with a two-speed Europe? The two are mutually exclusive.
You are quite right: we need to breathe new life into the Lisbon Strategy. Three years ago, a decision was taken to revitalise the Lisbon Strategy. Three years down the line, we have not made much progress. It is good that you are saying as President-in-Office of the Council we are going to get our heads down and get things moving, speed things up. There are two main reasons for speeding things up, though: you are quite right to say that we want to focus on qualifications. If we want to become the most competitive knowledge-based continent, we need to focus on qualifications. What we want from the Lisbon Strategy, above all, is social stability.
If we have greater economic growth - which we do, there are more jobs, and the reforms are taking effect, in fact thanks to Gerhard Schröder's Government, they are already having an impact in my country - if we have more jobs, then there is one thing we need above all: for that growth to be sustainable and to bring sustainable social stability. Otherwise the Lisbon Strategy is worthless.
If, as you quite rightly said, President-in-Office, we are looking for a subject that forces us to act as a Community, and a Community of 27, and where there is massive popular support, then climate protection is it. The Live Earth concert last weekend clearly showed us how enthusiastically young people will champion a cause. So let us harness that enthusiasm. These young people go to the concert, and when it is over, they ask: and what now?
Bono and Herbert Grönemeyer do not have the solution. They can champion a solution, but it is up to us to provide it through practical actions. If we offer that solution, though, if we actually implement the ambitious targets, then I am certain that the people of Europe will be behind us, and that is exactly what the European project needs.
When I talk about climate protection, Prime Minister, I am very grateful for your strategy on Africa and Latin America, because climate protection will only be feasible if we involve Africa and Latin America. In the case of Africa we need to recognise the bitter truth that the continent is most affected by global warning, despite making the least contribution to that global warming. This is a significant factor in the Africans' plight.
I am very grateful for your position on Latin America too: the European Union's transatlantic relations go far beyond our relationship with the United States of America. Above all, it is incumbent upon us to support Latin America in finding multilateral solutions to international conflicts, in United Nations reform, and in combating financial crises triggered by the financial markets. Which countries were most affected? Argentina, and also Brazil. It is vital that we in Europe work with the Latin Americans. My group will be running with and supporting this initiative in the autumn, and we are very grateful to you for organising the summit.
There are some people in this House who immediately get twitchy if there are two speakers in a row from the same country. Mr President, today we have seen a Portuguese President-in-Office of the Council from the left and a former President-in-Office from the right working together for Europe. I think that is worthy of note. Overcoming issues that divide us at home in order to work together for a Europe for everyone else, this sense of common ground, of setting aside our differences, is what defines the notion of Europe. That is exactly what we need to build a stronger Europe, because as you quite rightly said, not only Europe itself, but the whole world, needs a strong and united Europe. That can only be achieved by resolving our differences, and concentrating on what unites us. So I wish you all the best for your Presidency.
(Applause)
on behalf of the ALDE Group. - Mr President, President-in-Office, the programme that you have presented combines clear goals with ample ambition. Success is not immanent, but Liberals and Democrats have high hopes of a European Union double act under the two Josés. Indeed, you appear to compete for the laurels of economic liberalism. As Britain's newspaper the Daily Mirror might say, 'It's the only way, José!'
Who, if not you two, could convince Europe's governments of the beauty of Lisbon and the importance of its agenda? Put the 'is on' back into 'Lisbon' - the need to consolidate public finances, the commitment to financial discipline and debt management, the drive to complete and strengthen the single market. Yes, even in the face of populist opposition in your own parties. It is not just in Asia that the free market has lifted millions out of poverty - it has done the same for 50 million people in the EU in the last 10 years alone. Most importantly, there is a need for sustainable economic recovery in Europe to be built on job creation rather than on rigging the rate of exchange to ratchet up export-driven growth. Therefore, my group particularly welcomes your initiative to open the discussion on flexicurity. We have to modernise social protection and benefit systems to face the challenges of a global market. Let us protect workers, not uncompetitive jobs. Our social safety net should protect not failing businesses but rather those in them, helping them to find new employment opportunities. The only European social model that matters to me is the one that preserves our prosperity by preparing our people for the future.
And, yes, if we talk about the future, let us not forget the fight against climate change. Let us look at how we can merge the Gothenburg and Lisbon Agendas and use innovation in green technologies to help us be more innovative, create more jobs and lead the world in setting the climate change agenda.
President-in-Office, you are right to place an emphasis on Africa - discovered, exploited and then abandoned by Europeans. The fact that you have called the first EU-Africa summit in seven years says it all. It has been the forgotten continent for far too long. Africa needs Europe, and Europe needs Africa if we are to deal successfully with migration, disease and climate change.
China offers money for natural resources and weapons for money. That is the road of 21st century economic colonialism and it is the wrong way forward for Africa. But Europe must avoid talk of the dimensions of empire. Let us learn from the past and forge a new and generous partnership.
In justice and home affairs, we appreciate the fact that your Presidency will focus on a series of measures strengthening the area of justice in the European Union. After the revealing comments by Germany's Interior Minister, Mr Schäuble, my group will be on the guard against the erosion of civil liberties that underpin our society.
(Applause)
We want to see the framework decision on procedural safeguards agreed in the Council as a necessary accompanying measure to the European arrest warrant. And we caution against a response to terrorism which changes the nature of our society by fettering the freedoms for which you fought in the Carnation Revolution.
Two weeks ago, this House applauded the Council for agreement on a mandate for the IGC, but last week we learned from some of your colleagues in the Council that they were hollow words. Well, that was rather an ephemeral victory. I believe I speak not only for my group but for many colleagues in this House when I urge that the package agreed at the June Summit should not be unravelled.
From a school on the Sagres peninsula, your country gained world repute as a nation of navigators. As President-in-Office, you will need those skills to navigate through the treacherous waters of Council negotiations.
We wish you good luck and fair winds. Boa sorte!
(Applause)
thar ceann an Ghrúpa UEN. - A Uachtaráin, is í an aidhm is mó a bheidh ag an Uachtaránacht seo a chinntiú go síneoidh ceannairí an Aontais Eorpaigh Conradh nua an Aontais Eorpaigh níos déanaí sa bhliain. Tháinig na ceannairí ar shocrú ginearálta polaitíochta ag an gcruinniú mullaigh deireanach ach tá obair mhór fós le déanamh sula mbeidh an conradh cinntithe go hiomlán. Beidh an Phortaingéil i mbun cruinnithe mullaigh go hidirnáisiúnta leis an mBrasaíl, le ceannairí na hAfraice agus le rialtais Mheiriceá, na Síne agus na hIndia.
And in particular when we speak about Africa we have all seen the difficulties and the concerns that have been raised by many colleagues with regard to the attendance of certain people at that conference. Perhaps this could be an opportunity for us, instead of shouting 'no' from the sidelines, to encourage other African countries to cooperate with each other, to use the open method of coordination of what should be proper democratic controls and proper procedures for the rights of individuals and freedoms for individuals when we meet at this African summit.
Darfur is mentioned often but rarely given any real meat, and the African summit provides us with another opportunity to try to bring together the disparate parts and elements in the conflict to ensure we can find a clear way forward.
Concerning the reform treaty - as you rightly mention the mandate has been set for the IGC in very specific terms - in many ways, despite what other people may think, we should expand or change those terms. We are best to deal with what we have before us and what has been agreed by the 27 governments.
If I could sum up what the reform treaty should be about in one single phrase, the reform treaty is about giving us the freedom we seek, which is not the freedom to do whatever we wish, but rather, the freedom to achieve all that we desire. In particular, when we speak about that freedom, we must take into account our climate and in particular climate change. As I said in Lisbon, I welcome the fact that the Brazil Summit gave us an opportunity to bring forward the whole idea of renewable energies and look at ways of creating new world trade organisation and partnership with the developing world and, most importantly of all, to guarantee that our citizens have the rights and freedom to succeed in Europe.
on behalf of the Verts/ALE Group. - (PT) Mr President, a stronger Europe for a better world.
(IT) Mr President, ladies and gentlemen, 'a stronger Union for a better world': my group and I like your slogan very much, and I believe that there are three things the Presidency should do to ensure that over the next six months we remember this stronger Europe.
With regard to the intergovernmental conference, you should not tolerate at all those who wish to back-pedal the agreements reached, but you should, meanwhile, find areas for possible improvements, such as in the field of climate change, and seek to promote and allow the opening up of the intergovernmental conference to the eyes of the European Parliament and to public debate. For us, these are the conditions for a successful reform of the Treaties. This reform will not be the last, because we are committed from now on in this House to reinitiating the battle for the European Constitution.
On the Lisbon Strategy, we believe that no progress will be made unless, over the next six months, you are able, together with the Commission and Parliament, to strengthen the climate change agenda, since this cannot be separated from the Lisbon agenda. Following the decisions taken during the German Presidency, the time has come to act, rejecting the attempts by many Member States to become swept up in wheeling and dealing, where each party has the aim of reducing its commitments to the minimum.
For this reason we would like to relaunch - and I urge you to take this into consideration - the idea of a Pact on climate change and energy security, based on the goal of restricting temperature increases to 2°C above the level of the pre-industrial era and on instruments that include mechanisms for imposing sanctions, exactly as in the Stability Pact. There must be three lines of action, on which we would like concrete results within six months and on which I would ask you to respond, right now, in this debate: the issue of energy saving; transport, which unbelievably remained outside the agreements reached in the spring but which is responsible for 30% of emissions; and renewable energies, on which unfortunately the Barroso Commission has still done nothing, especially with regard to the heating and cooling Directive.
The issue of renewable energies enables me, Mr President, to bring to your attention the issue of biofuel and relations with Brazil. We are worried: we do not like the mystical vision and miraculous significance given by President Lula to biofuel, as a new 'green gold'; nor do we like at all the fact that the issues of deforestation, illegal importing of timber, food safety and the European contribution to the development of innovative technologies for renewable energies have been excluded from the agenda.
I would briefly like to make a similar observation on the issue of Africa. The fine words of Presidents Sócrates and Barroso have a specific and worrying implication, which I urge you to consider: the pressure exerted by the European Union on various African countries to make them sign the economic partnership agreement by the end of the year. The Commission is using money from the Development Fund to convince these countries, in many of which civil society is opposed to the agreement, because the total opening up of their markets would ultimately achieve nothing but a reduction and restriction in their ability to integrate into the international market.
I would have liked to say many other things to you, Mr President, but I am unable to do so. I hope that I will have other opportunities to do so.
(Applause)
on behalf of the GUE/NGL Group. - (PT) Mr President, what we have just heard from the current President of the Council proves that this is going to be yet another wasted opportunity to put on the agenda some of the serious economic and social problems that need changes in policy and responses on the part of the Community institutions: for example, the unequal distribution of income, increased job insecurity and the poverty in which nearly 80 million people live, including increasing numbers of workers on low pay and fewer rights, old people with negligible pensions, and women and children being denied fundamental human rights.
Instead of attaching priority to changing the objectives and statutes of the Central European Bank so as to demand that it be subject to democratic control, to curb the rise in interest rates and to stop social injustice from getting any worse, he persists in his obsession with the main proposals contained in the neoliberal and militaristic draft Constitutional Treaty and greater concentration of the power of major EU powers. Instead of fighting for the withdrawal, or at least a radical revision, of the Stability and Growth Pact and the Lisbon Strategy, in order to kick-start investment in the public sector and SMEs, to curb deregulation and the privatisation of fundamental sectors and public services with a view to creating more jobs with rights and reducing poverty and social exclusion, he places the emphasis on the sacred cow of competition to increase the power of the economic and financial groups. Instead of proposing measures to respect the dignity of working people, and to alleviate the increasingly insecure situation of millions of workers, particularly women and young people - as several thousand people demanded at the demonstration organised by the General Confederation of Portuguese Workers on 5 July in Guimarães - what we are seeing is an emphasis on flexisecurity, which more than anything else means flexi-exploitation of the workers.
That is why we stress the need for a sea change on the part of the EU, and why we say it is time to listen to the people's demands, to extend democracy and to commit ourselves to a fairer social Europe characterised by progress and a fairer distribution of income; it is time to uphold the principle of sovereign States with equal rights, to strengthen international cooperation and solidarity, to commit ourselves firmly to peace, whether in the Middle East, Palestine, Iraq, Afghanistan or Africa.
We reaffirm our objection to a so-called reforming draft Treaty, but which, in practice, is nothing more than a reproduction of the Constitutional Treaty by means of a major smokescreen designed to circumvent referendums and to reduce democracy and the opportunity for people and national institutions to make their voices heard, for fear of pluralistic debate and public opinion in our countries. That is why we want a referendum in every Member State, as public opinion in our States demands.
on behalf of the IND/DEM Group. - (FR) Mr President, ladies and gentlemen, a Polish newspaper recently published the following story: What was the first European referendum? Answer: when God, having created Eve, said to Adam: 'choose your wife'.
The image is apt. Today, far away from the Garden of Eden, the Portuguese Presidency has taken over from the German Presidency. The latter will have been marked by its trickery, with an attempt to impose on the people of France and of the Netherlands a barely disguised and pruned text that they rejected by referendum. This mini-treaty is nothing but the Constitution in disguise. Some years ago, Mr Padoa-Schioppa, the father of the euro, wrote a piece in a French journal, the gist of which was that European integration stems more from enlightened despotism than from democracy. We have a vivid illustration of this today with this gross manipulation. How can one say that the new text corresponds to the desire expressed by the people of France and of the Netherlands during the referendums if it is not submitted to another such test by referendum?
If I may, Mr President, I shall express a wish in this House at the dawn of the Portuguese Presidency: if we do not want the people of Europe to turn their backs once and for all on the political class, then the Portuguese Presidency must make a total break with its outdated methods and undertake immediately the one genuine European reform that the people expect: less technocracy, more democracy.
on behalf of the ITS Group. - (FR) Mr President, may I take this opportunity once again to express our gratitude for the magnificent reception that yourself and your government reserved for the chairmen of the parliamentary groups very recently in Lisbon: it testifies to your will to work seriously with this Parliament.
We can only approve a number of your objectives, the ambition of which does not surprise us. They include that of helping to resolve the problems in Africa, problems that we must indeed admit have only worsened since the countries of Europe left, unlike what some people would have us believe. They also include an effort aimed at Latin America, and in particular Brazil, which is dear to your heart and which is close to you - all that is justifiable. As I have already had the opportunity to say to you, I believe that the only way that the European international policy that you hope to develop will have any legitimacy and transparency is if it distinguishes itself from that of the hegemonic superpower that the United States has now become.
I fear, Mr President, that my fellow Member, Mr Watson, and many others like him are confusing two things: on the one hand, the necessary restoration of economic freedoms within a nation or within an area of which the parameters are almost the same in social protection terms and, on the other, a form of unbridled free-marketism that is reflected in downright unfair competition founded on social dumping. The truth is that, in the beginning, an economy develops only within a protective framework, which is true for the major partners of the world market that, today, are Japan and China.
With regard, lastly, to the Intergovernmental Conference, you are going to have to apply a road map that has been proposed to you and that is a veritable manual with which to deceive the electorate. We are, in effect, keeping the substance of a constitution that, as has just been said, has been rejected, and changing the vocabulary. True, we are doing away with the words 'constitution', 'foreign affairs minister' and 'framework law', we are not mentioning the Charter in the text and we are merely publishing it in the Official Journal. However, we are keeping the extension of the Union's powers, majority voting and a single presidency, which would deprive us of your presence today, if it were in force. We are keeping everything to which the people did not subscribe and which they would most probably reject if they were properly informed.
Mr President, you are the representative of a nation that is small in size but so very glorious in terms of its immense history. Such glory was possible only thanks to the constant battle that Portugal has always fought - from its birth and throughout its history - to uphold its independence. I beg you: do not be a party to the disappearance of this most precious of assets of your nation and of all our nations - our national independence.
(IT) Mr President, ladies and gentlemen, Mr Sócrates, we welcome the presentation of the guidelines that Portugal intends to follow over the coming months: naturally, we agree with the priority placed on the Intergovernmental Conference and can only offer our best wishes for you to achieve the aim of fully and faithfully turning the mandate into a new treaty.
As you yourself said, the Presidency will have more commitments than just this one over the coming months. We welcome the list of priorities that you have set yourselves and understand the reasons why, in relation to some of these priorities - Lisbon, Africa, Brazil - Portugal will be especially committed. At the same time, we would like to emphasise the fact that, in order to turn your slogan into a reality and demonstrate that a stronger Europe can lead to a better world, we need not just good intentions but facts, which are not chosen by us but derive from the actual priorities of the circumstances in which we find ourselves.
On this point, I would like to draw your attention and that of your Presidency to the most urgent priority, which is set by a region close to us in the Mediterranean - the Middle East - on which Europe can and must do more. This region has not had much of a presence in the recent past but now that the dangers are becoming more acute and the opportunities greater as a result, Europe must demonstrate that it knows how to be stronger in order to contribute to a better world.
(PT) Mr President, Prime Minister, you will certainly have noted, as I have, the enormous groundswell of both expectation and sympathy you have aroused on all sides of this House, and there must be some reason for that. The reason is, of course, the firm and decisive manner in which you have rejected any interference with the decisions taken at the June meeting of the European Council. Continue along that line and you will certainly have even stronger support after the informal meeting of the September European Council.
You also mentioned the Lisbon Strategy and the need for a new cycle. We all agree with that. We must, however, bear in mind that one of the reasons for the breakdown of the first Lisbon Strategy was the cardinal sin of not having given the Commission the responsibility for steering that strategy, a task for which the intergovernmental model has proved inadequate.
In recent years, the President of the Commission - and he deserves great credit for this - has tried to make use of the fine detail to move the strategy forward. Nonetheless, the Council must accept that the Commission must be even more deeply involved with it in order to achieve the ambitious objectives you referred to, Prime Minister, in your speech.
As far as foreign relations are concerned, it has to be said that you have started off on the right foot. The Summit with Brazil was an unqualified success, as I can confirm from President Lula's comments at the Conference of Presidents in Brussels.
I would also like to tell you that neither in Africa nor in Europe should anyone be held to ransom by Robert Mugabe. Let us say so clearly. The summit must be for debate and must not concentrate on that sole or principal topic. There are many other issues to which you have referred, which must be the subject of our discussion and our dialogue and partnership with Africa.
Just one more point, Mr President. In the case of relations with Russia, you have had the courage to visit President Putin in an atmosphere you knew would be unfavourable to you. You should now try to persuade your colleagues that Russia needs to be involved in [addressing] international problems, for Russia needs to be part of the solution and not part of the problem.
Prime Minister, you have the support of this House, you certainly have the support of the Group of the European People's Party (Christian Democrats) and European Democrats for the ambitious programme you have presented. I am on your side, and wish you every success.
(PT) Mr President, listening to the President of the Council and the President of the Commission I felt immensely proud to be Portuguese. This is a moment that will go down in the history of the European institutions.
It is the first time in this Parliament that European dialogue at the highest level has taken place in Portuguese. In the past, the Portuguese language travelled all round the world. It was, furthermore, the first European language to establish dialogue between East and West. Today Portuguese is spoken by more than 220 million people spread across the five continents. As the Portuguese poet António Ferreira once said, 'Let the Portuguese language flourish: may it be spoken, sung and heard, and long may it live'.
The Portuguese Presidency has just begun and it has already left an indelible mark. The first EU-Brazil Summit was a success. It was a matter of urgency to include the B of Brazil in the EU's strategic partnerships with the BRIC countries (of Brazil, Russia, India and China). This has now been done. Conditions have now been improved for Europe to give fresh impetus to relations with Mercosur and the Doha negotiations. The Portuguese Presidency, therefore, has got off to the best possible start. I would like it to have a similar success with its other priorities, including the adoption of the new Treaty and the second EU-Africa Summit. Dialogue with Africa is essential in the fight against illegal immigration and climate change.
With regard to the Treaty, the Council's mandate was, as the Prime Minister has told us, precise and clear: Nothing is open to debate. The substance has been agreed, all that is needed is the exact wording. My wish is that there should be no obstacles along the way. We do not want Europe to be paralysed by stumbling over a comma or colliding with a word. That would send the worst possible signal to the citizens of Europe and the world in general.
We Europeans need a strong, united Europe, capable of responding to the challenges of globalisation. A stronger Europe and a better world and, as Cardoso Pires might have said: E agora, José? (Over to you, José). Now it is time to get down to work. I wish you good luck, because a successful Portuguese Presidency will mean a successful Europe.
(NL) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I should like to congratulate Portugal on its Presidency and thank it for its pledge to work closely together with this House. You can rest assured, Mr President, that we will take you at your word.
We welcome your intention to organise an EU-Africa Summit and an EU-Brazil Summit. As far as the EU-Africa Summit is concerned, though, we should not leave people in any doubt as to the fact that EU sanctions during your Presidency cannot simply be academic. To put it bluntly: at a summit such as this, there is no room for leaders who have reduced their own people to a state of misery and famine and who persist in this. Whilst a clear-cut position such as this does not make it any easier for you, Mr President, this is the product of a system we introduced ourselves at the time. I wish you much luck for the Brazil Summit. Brazil is an important country, and a reinforcement of the ties between the EU and Latin and Central America is a welcome development.
I should also like to ask you a question. According to a brochure I read about your Presidency, it is the intention to make a contribution to disarmament and non-proliferation. I would appreciate it if you could expand on this a little.
Finally, I should like to mention an issue that has not been raised before. It is clear, Mr President, that, in the next six months, you too will need to face up to all the crises that may develop anywhere in the world. There is one which will undoubtedly be at the top of the agenda and which we will be debating this afternoon, in fact: the crisis in the Middle East and Palestine. I hope that you too will be able to make a positive contribution in this matter.
- (PL) Mr President, the priorities put forward by the President of the Council which started with the Portuguese presidency, are cause for great hope. It is particularly important to strengthen transatlantic relations, not only in the war on international terrorism, but also in the fields of economic relations and research.
The presidency has also made equally valuable declarations about helping to stabilise the Western Balkans, and about drawing up a strategy, in conjunction with African partners, for the continent's development. We would also happily adopt an outline for the EU membership prospects of Ukraine during the European Union - Ukraine summit.
Unfortunately the Portuguese presidency has also inherited the so-called 'new constitutional treaty'. Let us hope that this troublesome legacy will not obscure the ambitious aims the presidency has set for itself, which are of real importance for the future of Europe and the world.
Mr President, coming from Scotland, a smaller Atlantic maritime nation, I warmly congratulate our Portuguese colleagues and thank Mr Sócrates for his enthusiasm, his realism and his ambition today. I only wish my own country, Scotland, could take its natural place as a constructive and enthusiastic partner Member State, but we are on our way, for we do have much in common. We want to see realism; we want to see dynamism; we want to see reform; we want to see progress; and, in the reform treaty, you have an opportunity to deliver for all of us.
My party decided, on balance, that we could not recommend the previous draft of the Constitution to our voters, but that is in the past, and we view your efforts with a fair heart and an open and constructive attitude. We wish you all the best. The EU is far from perfect but what is right with it is to be saved and is to be promoted. If you can build on the successes and sweep away what does not work - like this building, perhaps! - I hope to congratulate you in December also.
(PT) Prime Minister Sócrates says he has received a clear and precise mandate. I agree. He knows that the governments of Spain or Luxembourg Governments will argue that the new Treaty is the same as the previous one and will require parliamentary ratification. He also knows that the governments of France and the Netherlands will say exactly the opposite ultimately to support the same idea, namely that there will be no referendum for anyone. I wonder why he says nothing. Are we to have six months of doublespeak, or will we see the political vision to include the people in the decision?
I am also puzzled as to why he says nothing about certain other things. Europe has no policy on Iraq; does Washington have to decide to call its boys home before we can have such a policy? Europe has two policies on the Iranian nuclear programme; will bombs have to fall in Iran before we see that such an escalation ought to have been prevented? Europe has an irresponsible policy in Palestine and Lebanon; in the one case, it has always supported its President without recognising governments, and in the other it supports the government and opposes the President. Does it all have to go wrong before we see that our role ought to be to encourage internal agreement? Last summer there was an unscheduled war. A year later, it is looming again. Mr Sócrates, we shall only prevent it if we want to do so.
Mr Sócrates, you are part of this great deception: the attempt to hoodwink the British, the French and the Dutch into accepting a treaty without a referendum. The other day you said that this treaty was less federalist. I ask you: less federalist than what? You really could not make some of this stuff up.
Fortunately, there are some voices in the EU who are honest and say that we have the substance of the Constitution and all we have done is to change the terminology. Others say that we have 90%, or 99%, of what was there in the first place.
Whether we are playing the game that you are playing or whether we are being honest, we all know the truth, which is that if the British had a referendum on this, 70% or perhaps more would say 'no'. I wonder whether it would not be better for everybody if the British just were not part of this European Union. Why do we not just get a quickie divorce? We can do it very quickly; let us keep the lawyers out; let us have a free trade agreement; let us have a Swiss-style relationship. I think everybody would be a lot happier, most certainly we would be.
While we are at it, I simply cannot bear listening to you and Mr Barroso blathering on about Africa and what we have to do to help people there. A very good start would be for you to stop Mr Mugabe attending the summit in December: that would send a good message.
However, I will give you a real challenge, a positive thing that you could do. Yesterday Mr Barroso talked about the EU being an empire and, when it comes to Africa, my goodness me it is! I urge you to stop the fisheries deals with West Africa. Stop your own fleet. Stop the Spanish fleet plundering western African resources, killing African fishermen. If you do that in your six-month Presidency then you will have done something positive for Africa. Please act!
(SK) Despite the fact that the Portuguese presidency is facing many challenges, the most serious one being the staging of an intergovernmental conference to negotiate the draft Constitutional Treaty, I am pleased to see that the Portuguese Presidency will also be dealing with other issues.
The main issue here concerns the strategies in sectors that are within the purview of national states, for example the health sector. This week, namely on 12 and 13 July, the minister of health will be holding a Round Table devoted to healthcare strategies in Europe, and I have the honour to be taking part in these round table discussions. The meeting will be addressing issues such as discrepancies between the healthcare systems of Member States, legislation in the area of healthcare services, the problem of the rising incidence of cancer in the European Union and the mobility of patients and health professionals. I appreciate the fact that the talks will also include the participation of representatives from Slovenia, which announced some time ago that the fight against cancer would be one of the major priorities of its presidency.
Prime Minister, I would like to wish you every success.
Mr President, President-in-Office, President of the Commission, this Presidency is embarked upon at an important time for the European Union. I am delighted that my country and your country share the same patron saint, St George, who was well known for fighting dragons and dealing with difficult problems. I hope that this will be the case with this Presidency also. I am delighted that you are giving such emphasis to the issues of Africa. The plight of the continent and the fight against global poverty are matters which the British Conservative Party feels very strongly about.
However, I must also press you, I think, to ensure that the EU-Africa summit later this year takes place without the presence of Robert Mugabe. I and my colleagues, including Geoffrey Van Orden, have been underlining this matter for some time because I think it would be intolerable for our Union to welcome such a tyrant to Europe at a time when the suffering of his people is clear and should be uppermost in our minds.
As to the draft mandate for the IGC, it may be very precise but it is not necessarily right. We believe very strongly that, whatever form this constitution is shown to be in, there ought to be a referendum, certainly in the United Kingdom. And indeed we believe that the promise made by our outgoing - now former - Prime Minister, Mr Blair, to give the British people a referendum on this issue should be followed and taken on board by his successor, Gordon Brown.
We have other serious concerns. There are serious concerns about our continuing commitment to free competition, about the legal position of the so-called British opt-out of the Charter of Fundamental Rights and about the collapse of the third pillar, but I look forward to a positive debate during the IGC on these matters.
Finally, I want to refer to the resolution on the IGC today, which calls for the issue of Parliament's two seats to be included in the mandate. I believe this is the perfect opportunity to demonstrate that Europe is listening to the people. The continuing vast expense of shuffling between Brussels and Strasbourg undermines the standing of our Parliament and the matter must be resolved soon.
(PT) Mr President, Mr Barroso, Mr President-in-Office of the Council, I support the programme of the Portuguese Presidency because, Mr President, if there is one thing worse than standing still, it is to go backwards.
(ES) We are currently undergoing a process of political realism. We are not entirely pleased with the mandate, but we feel that it shows political realism.
We in the European Parliament, and many citizens - the majority of them - wanted the Constitutional Treaty, but we accepted the idea of seeking a solution through a mandate that is very clear, but I do not believe there has ever been a mandate with so many footnotes. We must not forget that.
We are all aware of the skill that legal experts have when it comes to resolving problems. Certain issues are striking. For example, we are meeting here under the European flag. What are we going to do, Mr President. Are we going to take the flag down or is this meeting going to be considered illegal? This is an important point and there is something rather humiliating about it.
There is another significant problem, and that is how we are going to explain this to the citizens. We are going to have Treaties 1 500 pages long, like telephone directories. In other words, we must find a way to explain the things we are doing and in doing so we must defend the progress, the legal personality, the extension of qualified majority voting and codecision, the advances in foreign policy ...
We must explain all of this, but it is not going to be at all easy and - since the devil is in the detail - we must study the way the mandate is drawn up very carefully. I believe that the European Parliament and the national Parliaments and civil society are going to be watching closely.
Having said that, Mr President, I want to see a Lisbon Treaty emerge from the Portuguese Presidency. I want it to be a Treaty of reform and not of counter-reform.
(PL) Mr President, Mr President-in-Office of the Council, I have carefully listened to your speech today and carefully read the speech you made at the Assembly of the Republic in Lisbon. I see that you have set out a wide-ranging programme for the Portuguese presidency and I wish you every success. I would, however, like to give my personal interpretation of your programme, and ask three fundamental questions.
The first and most obvious one is the new constitutional treaty. The German presidency made some progress and managed to put together a difficult compromise. Each Member State may now feel that it has lost something in the negotiating process - that is the nature of compromise. But Europe has gained the chance to strengthen its unity. The mandate, which was unanimously approved, must be implemented, and no country, including my own, should be allowed to back away from its undertakings. The Portuguese presidency now has the difficult task of creating the consensus required to get the treaty approved. I would also appeal, as Barón Crespo has done, to try and put it in a form that would make it as clear as possible to the ordinary European citizen.
The second point is establishing a policy of European solidarity, such as the common European energy policy, which will prove that Europe has profoundly and irreversibly united since the historic year of 1989. Another example of solidarity policy is the historic idea of free movement of people within the European Union, meaning the full opening of the Schengen area to new Member States. Only a Europe without internal borders can be a truly united community.
And the third task is fulfilling Europe's undertakings towards the rest of the world. Portugal has pointed out the significance of Brazil, which has traditional ties with Europe as well as a vast development potential. However, the presidency's programme has also ensured renewed dialogue with Africa. This is an extremely important task, arising as it does from Europe's historical responsibility towards the continent with its unexploited natural resources, but which is currently racked by poverty, disease and ethnic violence.
These are the challenges of our times, which can and must galvanise the process of European integration.
(IT) Mr President, ladies and gentlemen, the Portuguese Presidency does well to devote itself to the dialogue with Africa, in which what is perhaps needed more is the presence, for instance, of an army of small and medium-sized European businesses, to give birth to and shape a healthy economy in those regions, rather than an invasion of Chinese or multinationals that are not always inspired by humanitarian aims. It is equally crucial, however, to exclude from that Summit a leader such as Mr Mugabe, whom Europe should condemn not only for his initiatives and anti-humanitarian acts but also for his anti-white and anti-European racism, since racism should be condemned everywhere, not just in some places.
We are worried, though, by the attitude of Mr Manuel Lobo Antunes towards an extremely swift opening up with regard to the Turkey issue: it is not absolutely necessary to step up the pace, for many reasons, the main one being that there is still a risk of admitting to Europe a country in which sharia law is in force. These are very worrying questions, and include geopolitical issues: for example, Mr President, we do not want Europe to end up bordering Iraq, Iran and other countries of that type.
(CS) Mr President, the Portuguese presidency wishes to bring the European Treaty to completion and at the same time to address the challenges of global competition. I must point out that these are entirely incompatible and contradictory processes. It is clear from the new text that the Treaty seeks to preserve excessively costly and inefficient social systems. It is also clear from the text that the leaders of the EU Member States believe in a Bolshevist fantasy of stable prices and full employment. More to the point, the Union has again distanced itself somewhat from its founding principle of free economic competition without barriers, which has simply been expunged from the new Treaty.
Mr President, I must again point out that the rejection of free economic competition as the driving force of the European economy constitutes a serious warning for all democratically aware citizens. It is only a small step from trampling down freedoms in the area of business to trampling down fundamental human rights and freedoms. The main thrust of democratic politicians should now be to incorporate free economic competition back into the Treaty with immediate effect.
(DE) Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, let me make a few comments. Only a few, because I agree with what both the Commission President and the President-in-Office of the Council have said regarding the Intergovernmental Conference. The Intergovernmental Conference is tasked with doing as little as possible. Its role is to keep to the IGC mandate, not to develop new ideas. I can think of many things that should also be included in a Treaty of this type. I know that some elements that were in the Constitution are missing, but this is a historical moment in which what has been agreed has to be transformed into a legally-binding document. For this reason, we feel that we should support the Presidency in their clear commitment to the mandate in order to get the job done as soon as possible.
Whilst I think that symbols and many other elements - particularly transparency - have been lost, since the Convention, which also had input from national parliamentary representatives, we have had more democracy and greater efficiency. Efficiency has been improved through more majority voting, through the rules on foreign and security policy and a few other areas. There is still room for improvement, but this is better than the current situation.
Wherever majority voting applies, the European Parliament has the power of codecision. If this Treaty becomes reality, the European Parliament will have equal powers of codecision in 90-95% of cases.
Some things have been forgotten: in future, the European Council, on the basis of a qualified majority, will propose a candidate for election as Commission President to the European Parliament in the light of the results of the European election and after consultations with the European Parliament. This will increase citizens' rights, because, through the Parliament, citizens will have a direct line to the Commission thereby generating considerable legitimacy. This marks a significant step forward, and ties in with the Charter of Fundamental Rights. If we speak out for certain values worldwide, we also have to apply those values ourselves and make them legally binding. This is why a binding Charter of Fundamental Rights is so vital for citizens' rights. The only ones who have been cheated are the British citizens.
(DE) Mr President, occasionally one hears that this Intergovernmental Conference will just be dealing with the technicalities of the Treaty. That is not true! You, President-in-Office, have shown that the political significance of the Intergovernmental Conference is that it will keep to the whole mandate and nothing but the mandate. The political significance lies in the clear determination to conclude the negotiations in October, and in seeking to convince all 27 Member States that this is the right way forward for Europe at this historic moment. I have no doubt that you will succeed, given the clarity of your programme and your firm political will.
The chairman of my group has said that you just need to get the ball in the net from the penalty spot. Martin, let us not forget, this is not a penalty shootout, but a penalty awarded mid-game! The game will continue. There is still the whole second half, or the ratification process. Past experience has shown that a few problems may yet emerge. So I feel it would be good, President-in-Office, if you were to seek to convince your colleagues in the Council informally of the need for speedy ratification within the next twelve months. It would be good if the Netherlands and France, who voted 'no', could be the first to ratify. It would also be good, President-in-Office, if you could persuade the new British Prime Minister, Gordon Brown, not to bring up the rear in the ratification process, but rather to lead the way. That would send a clear message to the whole of Europe.
(MT) Thank you, Mr President. Last week I had the opportunity to visit one of the four detention centres in Malta in the company of the Chairman of our group, Mr Daul. Currently, these detention centres are together providing shelter to more than 1 400 people, all of whom are immigrants who took great risks to cross the Mediterranean. In fact these people were saved from drowning by our Maltese maritime patrol team. I talked with one of the immigrants from Nigeria, supposedly a country with abundant natural resources. With tears in his eyes, this young 17 year-old kept insisting that he wanted to go to Europe. However, he claimed that even being held in detention was better than having to return to Nigeria. This illustrates the fact that our policy designed to promote development in the African continent has so far failed. It is this policy that can, in the long term, lead to a reduction in the influx of immigrants to Europe. However, this policy must also go hand in hand with other policies that require urgent and immediate attention if we are to step up the fight against illegal immigration, and, in particular, against the network of organised crime that is behind it and that is exploiting the misfortune of these people. We saw some of the boats used by immigrants to cross the Mediterranean. They are all the same size, have the same type of engine and are in a shocking and disgraceful state. They generally accommodate around 30 people, which is enough for these vessels to start taking in amounts of water large enough to sink them at the first sign of wind or sea swell. It is little wonder that, before departing from Libya, the immigrants are informed that their journey will take them to either Italy or Malta or lead to death by drowning. Each person pays $1 000 for the crossing - a total of $30 000, almost all of which is profit. Who knows, maybe this money is going towards the financing of terrorism. Thank you.
(FR) Mr President, Mr Sócrates, I welcome the fact that justice and internal affairs constitute one of the priorities of your Presidency. We do in fact share an overall and common view of immigration. True, we need to implement a genuine policy of cooperation with the countries of origin, which must be based on respect for fundamental rights, but it is also crucial that we open up legal immigration channels at European level, and we await a constructive debate with the Presidency on the definition of the common rights of non-EU nationals working legally in Europe.
It goes without saying that the statements of good intentions made by the European Councils on the subject of European solidarity in terms of border management and migratory flows must be followed up with concrete measures. That is why the Council must, as a matter of urgency, look into the necessary revision - and I would emphasise this point - of the Dublin II regulation. Furthermore, we are relying on the Portuguese Presidency to encourage the Council to reach an agreement on the 'return' Directive that respects the right of asylum and the principle of non-refoulement.
(Applause)
(PT) Mr President, the European Presidency that began a few days ago is facing challenges that call for negotiating ability, political will and strategic vision.
Firstly, there is the institutional issue. Now that the Intergovernmental Conference mandate - a precise one, as requested - has been adopted, we hope it will be possible for the Portuguese Government to negotiate a reform of the Treaties with the scope required to overcome the institutional deadlock. Among other amendments that stand out, the European Union is no longer rotating presidencies, such as yours, and one Commissioner per Member State. Once these national elements have been eliminated, in the name of efficiency, the greatest responsibility is to reduce the distance that has been created between citizens and the EU, and the best way of doing that is to build a Europe that produces results when it comes to its citizens' concerns, such as the economy and employment.
In this regard, we have recently been talking about 'flexicurity'. We believe that, without employment, there is no social model to support and that employment is protected by means of nimble, competitive firms that are constantly adjusting to the market. Making the employment system more flexible is not the only answer, nor is it the only way to achieve the economic sustainability that we advocate.
Europe will be successful if we have the political will to invest in the areas in which it has particular potential and, at the same time, in research, innovation and long-term vision. One such area is the new European Maritime Strategy to which the European Parliament will make a major contribution in today's vote. When it comes to the exploitation of resources, transport, trade, the environment, scientific research, in the section on protection against environmental disasters, and also against illegal practices and crime, what are needed are fresh, global responses. We expect the Portuguese Presidency to give that strategy a decisive boost at the appropriate moment.
On that subject, I would like to say one final thing. Concerns such as peace, security, the fight against terrorism, economic development in our neighbouring countries, the prevention of illegal immigration and energy supplies are all issues that will benefit from an approach that creates allies and includes partners in the South. There is, moreover, an increasing need for a new partnership for the Mediterranean and the Portuguese Presidency is in a good position to promote a revival of that strategic dialogue for the European Union.
Prime Minister, we wish you good luck and the greatest success in the next six months. We know that if it goes well for you, it will certainly go well for Europe.
Mr President, I wish to begin with an urgent matter. I have just received the news that in Libya the death penalty has just been confirmed on the Bulgarian nurses. I should like to make a direct appeal to Mr Sócrates to act on behalf of the European Union to ensure that there is a kind of grace or there is direct contact with Mr Gaddafi that this verdict should not be implemented.
(Applause)
We are very shocked that the courts in Libya have reconfirmed the death penalties for Europeans, who should be freed and allowed to go to their homes in Bulgaria. Prime Minister, I urge you to do whatever you can to make clear to the Libyan authorities the view of the European Parliament and the European Union in general.
I should like to hear your views on foreign issues: how you see further developments in relations with Russia; the preparation of a partnership and cooperation agreement; what steps you will be able to take to ensure that, in this second half of 2007, we will be able to develop a mandate to restart and start negotiations on the new partnership and cooperation agreement. It is very important to have these talks with the Russians on more transparent energy relations, on the problems in our shared neighbourhood, but also to be able to restart the human rights dialogue, the democracy debate between Russia and the European Union, but also to be able to further develop our multilateral agenda, whether it concerns Iran, the future of the United Nations system, Kyoto and so on.
Secondly, I should like to hear your comments on how you see the further developments concerning Kosovo, which is also related to our relations with Russia. We are pleased that there is now a period of three or four months that will allow for further talks, especially with the new government, which we support very much, given the important role of the democratic party in that government. What can you do to ensure that, in the end, there is a result that is acceptable - maybe not completely acceptable, but more acceptable - to Serbia, and which will have the support of Russia in the Security Council and will also keep the European Union united? Mr Ahtisaari's proposals should be a basis, but we should also have a situation in which there is a UN resolution as a basis for the operation of European Union in the future. We expect that Kosovo will define its status in the end.
(Applause)
Thank you, Jan Marinus Wiersma. With your consent, I will comment on the question of nurses later, once the plenary is full and before the vote.
(DE) Mr President, President-in-Office of the Council, ladies and gentlemen, we have been given our homework, and plan to send the right messages to Africa and Latin America. The Intergovernmental Conference needs to discuss the technical details and implementing the substance of the Treaty and the decisions made at the summit, not to negotiate a new Treaty.
Today you will have noticed that the problem is not the European Parliament, not the Commission, and not Europe's citizens. The only problem you may encounter is the vanity of some Heads of State or Government and Member States in the Council. So I say to you: make sure that under your Presidency everyone keeps to what has been agreed, that everyone keeps their promises, that they make good on their financial commitments - I am thinking of Frontex - and that they take responsibility for doing at home what they promised at the European level: that they implement real projects and respect the rules, rather than presenting clever interpretations - particularly France. If you ensure that what has been agreed becomes reality, you will generate new momentum in the European Union and have fewer problems.
- (PL) Mr President, each EU presidency brings with it new challenges, new aims, and new opportunities, but also new potential mistakes and setbacks. I carefully read the interviews the Portuguese premier gave to the press on the European Union's eastern policy, and what I read worried me deeply.
You said, and I quote, '...when negotiating with Russia we should not just emphasise our differences, but also our similarities...'. This is a surprising statement which may be interpreted as heralding a change in tone of the EU's eastern policy to a very acquiescent, and, I am not afraid to say it, appeasing tone.
The European Union must continue to steer the course of the German presidency, which is one of solidarity and unity. Only solidarity will allow us to act effectively in our relations with Russia. Any lack of consistency will only be interpreted as weakness by our eastern partner.
There are many issues that need to be addressed: the unresolved dispute about Polish food exports to Russia, and the need to conduct a policy of energy solidarity to prevent Moscow from putting pressure on individual Member States.
President-in-Office of the Council. (PT) Madam President, honourable Members, I would like to begin by thanking you for all your comments in this debate, and your criticisms of my speech and of the Presidency's plans. I would like everyone to know that those comments and criticisms are very helpful to me in the tasks I have to perform as President of the Council. I think it is also fair to say that, from what I have heard overall, the MEPs' comments regarding the Union's tasks for the next six months largely coincide with the programme I have presented to you here. I am delighted to see that there is broad political consensus on what we have to do in the next six months. This is extremely important for Europe.
It has not been difficult, furthermore, to identify those priorities, because we are all aware of one very simple fact: what Europe expects - what the European economy, European society and the world expect - is that this time Europe will resolve its institutional crisis once and for all, because for the last two years the idea on which we have been reflecting was one that everyone has seen as an institutional crisis that Europe has been incapable of overcoming. The clear signal that we must send to the world and to Europeans is that we are going to succeed in overcoming that crisis and breaking that deadlock. That is why I am pleased to hear in all the Members' speeches the idea that concluding a Treaty at the earliest opportunity should naturally be our priority.
I do not know whether it will be a penalty, but the fact is that we need to score that goal, and as quickly as possible. I am also pleased that the Members support the Presidency's view that, to obtain a Treaty, it is also necessary to take advantage of the current political situation, the current political climate, the current political convergence, so as to transform the mandate into a Treaty as quickly as possible. I am therefore pleased to see that the timetable I have presented here, the idea that we must move quickly, also corresponds to a political consensus. There is no reason, furthermore, why we should not do so. That, as I say, is what the European economy expects, what the other European institutions expect and what the world expects: in other words, that we should move quickly.
The final consensus, the agreement, the mutual commitment we are reaching is such a clear and precise commitment that nobody expects us to get bogged down in interminable discussions, especially given that discussions are conducted behind closed doors. I am therefore pleased to see that there is general agreement on the idea that priority should be given to converting the mandate into a Treaty. I have naturally addressed the issue of the mandate and have stated that, if there is one thing the Presidency does not have, it is a mandate to reopen or alter the mandate it has received. This is of the greatest importance and also seems to me to be the core issue. No one expects that and I am sure all the Member States in attendance that night and that made a commitment to a firm agreement are fully aware of what that would mean in terms of discrediting the institutions and Europe itself. I am therefore certain that none of the Member States and no political leader advocate such a possibility, and that you will support me when I say that our whole duty is to keep the mandate as it is and transform that mandate into a Treaty.
I would also like to state the obvious: that this Union depends on everyone, and everyone is necessary. I am well aware of the task facing the Presidency, which is to make it possible to reach an agreement between the 27; not the 26, the 25 or the 24, but the 27. That, furthermore, is what distinguishes a union from an alliance. We are not an alliance, we are a Union, and because we are a union we are all indispensable and must all be 'on board'. That is why I say that we will do our best to move as quickly as possible to obtain what we all desire, which is that in October, at the first opportunity, not the final opportunity, but the first opportunity, Europe should be capable of giving a clear signal to Europeans and the world that it has overcome its institutional crisis.
I would also like to say a few words on the ratification of the Treaty. Ratification at national level is a problem for the Member States, it is not a European problem. At this moment, having heard what I have heard, I would like to point out that nowhere in the world, in liberal democracies, is Parliamentary ratification considered illegitimate or incompatible with the best values of modern democracies. I believe that the attempt to devalue parliamentary ratification does no credit to representative democracy. I fully understand that there are those who advocate referendums and argue for direct democracy at certain times. I find that very positive and believe that referendums and more participative democracy make democracy richer. But never, never, in any circumstances, have I argued that such a more direct and participative democracy can be used against representative democracy. I consider that a bogus argument and would like to make that clear. Parliaments are legitimately empowered to approve treaties and to do so on behalf of the people. That is what the theory of democracy teaches us, and I have lived with those values for so long that I am not willing to relinquish them, particularly at this time.
A second point I would like to speak to you about, honourable Members, is external policy, which is set to be one of our priorities under this Presidency. It will be one of our priorities because it cannot be otherwise. If we look at EU foreign policy, it is easy to see that there are some gaps in it. We naturally want to fill those gaps. We have already filled one, namely that of Brazil.
The fact is that the EU has held summits with China, India and Russia but not with Brazil, the other BRIC country. This has not happened, but ought to happen, because such a summit lends consistency to our policies towards the emerging economic powers and attaches greater importance to relations between Europe and Latin America. Those strategic relations are also vitally important when dealing with questions of world governance. I feel that Europe is now in a better position to influence global political issues having entered into a strategic partnership with Brazil.
There is one thing of which I have no doubt. European foreign policy has become richer as a result of the agreement reached at the summit with Brazil. It remains to be seen, but I have high hopes that that summit may have helped create a better climate for dialogue between Europe and Brazil, which will in turn help the Doha Round and the negotiations for an agreement on world trade to continue. I have high hopes of that and I am among those who believe in the benefits of a successful Doha Round, and an agreement in that framework, for the whole world, for the regulation of globalisation and also for the promotion of greater freedom of trade and more development, particularly in the least developed countries.
A word about Africa as well, and what I want to say is that we need a specific policy on Africa, too. Europe has to decide whether it wants to move forward or stay as it is, and we have already been in the latter position for seven years. Something has to be done, and I would like to remind you all that we have already made that choice, at least nine months ago. The European Council has already decided to hold a Summit, and at the last three meetings it was declared that the summit should be held this year, during the Portuguese Presidency. The time for thinking about a summit, therefore, is over. Let us hold the summit.
I should like to say this about the EU-Africa Summit. For a start, I consider that Europe cannot go on paying the price for not having a structured, institutional and strategic dialogue with Africa. I think that is a mistake that is already costing us dear. We in Europe are paying the price, but the Africans are also paying the price, and there are people whose lives are the worse because we do not have that dialogue with Africa. If we in this Chamber think of human rights and hunger, we must also think that a great deal would be contributed by holding a summit with Africa, not only to resolve development problems and to provide a better response to the problems of hunger in Africa, but also to provide a better response to the problems of governance and human rights in African countries.
That is how I see this issue. Now, the surest way of contributing nothing towards resolving problems is to stay as we are: doing nothing. I consider that the wrong option. On the subject of Africa I would also like to tell you, honourable Members, of my sadness on hearing the news about the Bulgarian nurses, as previous speakers have mentioned. I should also like you to know that we have been monitoring that case for a long time. As you know, Portugal is one of the countries that has the best relations with the North African countries, including Libya, and we have been keeping a close eye on the matter. We have for a long time been talking to the Libyan authorities about it. We now have more responsibility during these six months and are well aware of the importance of the case. We are working on it, and indeed, I did so recently, in conjunction with the President of the Commission, when we were in Accra. We shall do everything possible to ensure that the case has a happy ending. There is still leave to appeal the decision. As I say, we are monitoring the case and hope you all appreciate the diplomatic delicacy of the matter. Our objective is to see that the case be brought to a satisfactory conclusion. As you will appreciate, political rhetoric is not always helpful, but you all know how committed we are to securing a satisfactory outcome to the case.
Two more comments. Firstly, with regard to climate change, I should just like to say that I have been Minister for the Environment, I have spent a term of office as Minister for the Environment, and I remember the difficulty we had at the time, in 2000, talking about climate change. That difficulty belongs to a different era. The situation is now totally different and I believe we have all realised that the operational synthesis between innovation and energy is climate change. There is a great desire in various sectors for action to be taken quickly, but I think, as you must all agree, that the decisions we took at the last spring European Council were absolutely essential to give Europe credibility in that field and to put Europe in a political position to lead, to be in the front line, to provide a political response to this global problem.
We are going to monitor this subject very closely. I myself - if I can fit it into my timetable, although I intend to do so - shall be in Bali, representing the EU, to give a speech expressing the Union's willingness to provide leadership for the post-Kyoto framework and for the world's response to climate change. I should like to make it clear, however, that we have an internal agenda to which we must adhere and that agenda includes the Technological Energy Plan, which we shall deal with in conjunction with the Commission, and the creation of the European Institute of Technology, which we firmly support and which will be launching its first Knowledge and Innovation Community (KIC) and that first initiative is rightly, and indeed symbolically, targeted at climate change.
Finally, a word on biofuels: there are no magic solutions, but biofuels are the most efficient way at the present time of reducing CO2 in the field of transport. I have no doubts about this and if there is a way forward, an appropriate solution that contributes towards such reduction, I consider that we have no right to overlook it, if only because it naturally has a less than favourable impact on other areas. I consider that the balance-sheet on biofuels is highly positive and one that should encourage us to continue with them.
Finally, I turn to immigration. I want to make it clear that the subject of immigration will be one of the most important during our Presidency. We shall attach great importance to this issue. Europe needs to set out a clear way of thinking on immigration. I think the only way we can have an immigration policy commensurate with the problem and also compatible with our values is to define a policy constructed on three pillars. The first is to prevent illegal immigration, to strengthen border security, and fight this crime against human dignity. The second is to fight for an inclusive, human policy. Europe today is a continent that provides shelter for many millions of immigrants, who are also waiting for a definition of immigration. Thirdly, as a third pillar, we must have a policy that has been agreed with the countries of origin, to make it possible to regulate migratory flows to our mutual benefit. These are the three pillars that should form European policy, but they should be formulated in documentary form, and therefore, during the next six months, we shall be organising conferences and shall continue to work in conjunction with the Commission and Mr Frattini to make it possible to structure and publicise a consistent and comprehensive European Union immigration policy compatible with the response the problem demands.
Madam President, honourable Members, I should like to thank you once again for all your comments and wish to conclude as follows. We have our plan, we are embarking on these six months with confidence, with the energy and willingness of those political leaders who, throughout their political lives, have always believed in the European project. I have said several times before that I was born in 1957, the Year of Europe, and elected to Parliament a year after we came into Europe. I am a European politician and, therefore, when I come here, I do so with the greatest honour as one who has this opportunity to serve Europe in such a place. We therefore start out with confidence, the confidence of someone who is thoroughly familiar with the European project. We have a plan, but a plan is only a plan. Naturally there will be unforeseen events, situations that were not in the plan, events that will take us by surprise, and it is just as well that politics is like that, because if it were not so it would not be a matter for politicians, inasmuch as politicians are there to deal with unforeseen situations. The plan guides us in our actions and, if unforeseen and unexpected events occur, we shall be here, armed with what is important for a politician: the set of values, principles and guidelines that have always guided us in the construction of a stronger Europe in the service of a better world.
Thank you, Mr President.
President-in-Office, we have confidence in you. The European Parliament will be at your side making sure you succeed. If you succeed, the European Union will succeed. We wish you all the best for the Presidency.
President of the Commission. (PT) Mr President, Prime Minister, honourable Members, I also should first of all like to take this opportunity to express our solidarity with the Bulgarian nurses and their families, and also with the Palestinian doctor, following the disturbing news we have received. We are extremely disappointed by these decisions, but I would also like to say that I am confident that a solution will be found. In particular, I would like to assure the Bulgarian nurses and their families that the European Commission, in conjunction with the President of the Council and the Member States, will do everything possible to safeguard their right to life and freedom.
Prime Minister, the debate has clearly demonstrated that Parliament supports the priorities of the Portuguese Presidency of the Council. As Mr Schulz said, a message of support for the European project has come from the various political and ideological areas. The European project cannot be seen as merely the property of one political or ideological sector or another. It should unite political forces that have that common objective of making a stronger Europe, a Europe that responds to the aspirations of its citizens. That is what we have seen here today. We very much agree with the your analysis regarding the need to resolve the institutional issue. The fact is that the non-resolution of the institutional issue has cast a shadow of doubt, of scepticism, of negativity and at times even of cynicism, over everything Europe has done.
Europe has not been deadlocked. In recent years, and the cooperation between the various institutions has been important in this, we have succeeded in dealing with difficult issues, we have approved a budget for the next seven years, we have achieved a hard-won consensus on an issue as divisive as the service directive, at the March European Council, we succeeded in adopting the most ambitious package of measures so far presented concerning the fight against climate change, the relaunched Lisbon Strategy has borne fruit, thanks to a new system of governance. The fact is that at present Europe is, broadly speaking, enjoying a successful period; we have economic growth that gives us fresh cause for hope, we are creating more jobs now than our US partners and Eurobarometer results confirm that we have the highest level of confidence in Europe for eight years. Times are, therefore, better.
The fact is, however, that until the institutional issue is resolved, this doubt is always present and, particularly when we are outside Europe, we are confronted with questions to which we have to attach due prominence. We are asked how Europeans can want to lead the world in the fight against climate change, how Europeans can ensure energy security, how Europeans can want to transform their economy into one of the fairest, most inclusive and most competitive in the world, when they are incapable of deciding how their own institutions should function and how decisions should be taken.
This, therefore, is a matter of credibility. That is why it is absolutely essential that we resolve the institutional issue and the Prime Minister, the President-in-office of the Council, will leave here today, with, in my view, the very clear support of both Parliament and certainly the Commission, to find a solution in full compliance with the mandate and if possible a solution as early as the October European Council. That should be our objective and in that, Prime Minister, you have our total support.
Lastly, I would like to say that we have taken careful note of the priorities established at the December European Council: immigration and matters related to the new Agenda for Security, Justice and Freedom in Europe. One of the improvements we have made to the Treaty is to increase our capacity to take action on matters of justice, freedom and security. As previous speakers have mentioned, immigration issues are crucial from a human point of view - they are human dramas that we have to deal with. As regards the Agenda for Innovation, the Prime Minister has just now taken the opportunity to lend his clear and unequivocal support to the creation of a European Institute of Technology, to the launch of the first Knowledge and Innovation Community, innovation precisely targeted at the issue of climate change, and anything we can do to give fresh impetus to the Agenda for Innovation. This is one of the issues in which Europe cannot afford to lag behind, or to give ground, not only in relation to our US partners but also in relation to other, emerging powers; Europe needs to make more determined efforts in this area. I feel that if we achieve these objectives we shall be entitled to be proud of ourselves.
Finally, with regard to Africa, a problem that has been discussed here, honourable Members, we cannot accept that our relations with a continent like the African continent should be dependent on one dictator or another, whoever it might be. The fact is that Europe has partnership relations at the highest level with Asia, where there are dictators, and with Latin America, where some countries are also not democracies. What is more, the red carpet is laid out for some of those dictators in certain European capitals. I therefore cannot understand why we are prevented from having high-level relations with Africa, whilst we keep the door open for those who are sometimes actually hampering Africa's democratic development, because we are in some way being held hostage by one dictator or another.
We therefore resolutely support this priority of the Portuguese Presidency, and it is certain that the objectives, or one of the objectives, of the summit should be to discuss democracy, freedom, human rights and the need to develop our relations for the benefit of good governance in Africa, and all areas of relations between our respective continents. If so, I think we can be happy with this Presidency because we are sure that, during these six months, we shall continue to advance towards a stronger Europe for a better world; a Europe where it is demonstrated in practice that only by working together can we produce results that are really in the interests of European citizens.
(Applause)
The debate on the Portuguese Presidency is closed.
Written statements (Article 142)
in writing. - (IT) As well as the reform of the institutions, without which the European Union will not have the role that it should within the world, and the challenge to achieve competitiveness within the framework of the Lisbon Strategy, I hope that the Portuguese Presidency will be able to tackle vigorously that which, as I have already emphasised on various occasions, is the main stalemate that we need to overcome, namely energy independence and the fight against climate change.
Energy will represent at the same time the business and the problem of the future, as we can see also from the alarm over the imminent total consumption of non-renewable energy sources and the Kyoto protocol commitments. Only with proper independence from external suppliers will we be able to ensure that Europe has a leading role in the world economy in the long term, as well as a stronger position on the geopolitical stage, and is not subject to external threats. This is an essential condition when it comes to promoting stability, democracy and respect for human rights throughout the world. Let us therefore try to focus our attention, energies and resources on what we already have, which is nuclear power, and on what we can have, which is renewable energy sources, promoting research, cofinancing by the Member States and the private sector, action on tax, reform of the transport sector, and a call to European experts who have gone abroad through lack of opportunities.
in writing. - (FR) The Portuguese Presidency must focus on the priority objective of the signing by the 27 of a new institutional treaty, in October, in Lisbon, all the more so because the mandate entrusted to the Intergovernmental Conference by the last European Council is clear and precise.
The launch of a new round of the Lisbon Strategy for growth and employment is an opportunity to give the social dimension the importance and visibility that it deserves, not least through the improved coordination of employment policies and through the development of 'flexicurity', with the aim of reconciling our fellow citizens with Europe and its reformed economic model.
I am sure that the Portuguese Presidency will pay special attention to the EU's outermost regions - the specific circumstances of which it is well aware - together with Madeira and the Azores, in order to give fresh impetus to the Community measures benefiting them, not least those concerning the neighbourhood policy and the additional costs generated by the outermost regions.
It is imperative that the last Brussels summit has beneficial consequences and bears witness to the fact that Europe's renewed spirit is stronger than the national self-interests. I sincerely hope that the Portuguese Presidency succeeds in making the most of the major political boost observed at the end of the German Presidency.